Citation Nr: 9906439	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a compensable rating for 
bilateral otitis media disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded by the Board in 
September 1997 for further development; it was returned to 
the Board in December 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.

2.  Evidence establishing improvement of the veteran's 
bilateral otitis media disability was of record at the time 
of the rating decision reducing the 10 percent evaluation for 
the disability.


CONCLUSION OF LAW

The criteria for reduction of the veteran's 10 percent rating 
for bilateral otitis media disability were met at the time of 
the decision reducing that rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.344, 4.87a, Diagnostic Code 6200 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  In this regard the Board notes that 
the veteran has alleged recent private medical treatment of 
his otitis media, but that he failed to respond to an October 
1997 letter from the RO requesting that he identify any 
health care providers who may possess additional records 
pertinent to his claim; the veteran was issued a Supplemental 
Statement of the Case in September 1998 which discussed his 
failure to respond.  Since the veteran has not been 
forthcoming in specifically identifying any medical evidence 
not on file of which he is aware, the Board can only address 
the evidence currently of record.  See Wood v. Derwinski, 1 
Vet. App. 190 (1990).

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected bilateral otitis media 
disability.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Under the Rating Schedule, a 10 percent rating is warranted 
for chronic, suppurative otitis media during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200.

Briefly, as was noted in the Introduction, the veteran's last 
period of service ended in October 1965.  The veteran was 
granted service connection for bilateral otitis media in 
October 1987, at which time it was rated as noncompensably 
disabling.  In December 1991 the RO increased the evaluation 
assigned the veteran's bilateral otitis media disability to 
10 percent disabling, effective May 1, 1991, based on the 
results of a July 1991 VA examination.  At this examination, 
the veteran complained of recurrent ear infection and 
drainage every two months.  The examiner noted, by way of 
medical history, that the veteran was status post 
tympanoplasty of the right ear and status post 
tympanomastoidectomy of the left ear.  Physical examination 
of the right ear revealed the eardrum to be scarred but 
intact, with redness and a somewhat thickened granular 
appearance.  Examination of the left ear disclosed that the 
eardrum was extremely thin and scarred, with moisture and 
injection of the eardrum.  The examiner concluded that there 
was clinical evidence of bilateral chronic otitis.

Thereafter, the veteran was afforded a VA examination in 
August 1993, which was conducted by the same examiner who 
conducted the earlier examination of his ears.  On 
examination the veteran reported the absence of any current 
ear infections and physical examination disclosed that both 
eardrums were intact, although they were thickened and 
somewhat scarred.  No other physical abnormalities were 
reported.

Based on the report of the August 1993 VA examination, the RO 
proposed to reduce the veteran's rating for his bilateral 
otitis media disability to 0 percent disabling by letter 
dated in November 1993.  He was afforded a period of 60 days 
to submit evidence that his disability remained 10 percent 
disabling.  The only evidence submitted by the veteran 
consisted of the report of a private audiological evaluation 
dated in February 1992, which did not address his bilateral 
otitis media disability.  Following expiration of the 60 day 
period, the RO entered its February 1994 rating decision 
reducing the evaluation for the veteran's otitis media 
disability to 0 percent, effective May 1, 1994.  The Board 
notes that while the notification letter accompanying the 
February 1994 rating decision erroneously indicated that the 
RO was proposing a reduction in the rating assigned the 
veteran's otitis media disability, a copy of the February 
1994 rating decision was included with the notification 
letter, and in any event the veteran has in fact timely 
appealed, and presented argument with respect to, the 
reduction of the evaluation assigned his otitis media 
disability.  

The veteran subsequently submitted a statement, dated in May 
1994, in which he maintained that he still experiences flare-
ups of his otitis media disability six times per year, and 
that he receives medical treatment therefor.

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation to noncompensable.  With respect to whether 
the evidential requirements for reducing the evaluation have 
been met, the Board notes that the provisions of 38 C.F.R. 
§ 3.344(a), regarding stabilization of disability ratings, 
are not for application, since the veteran's 10 percent 
evaluation had not been in effect for a period of five years 
or more.  The 10 percent evaluation was in effect from May 1, 
1991, until the reduction effective May 1, 1994.  See 
38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 
(1993). 

The Board finds that the evidence of record at the time of 
the February 1994 rating decision warranted reduction of the 
evaluation assigned the veteran's disability to 0 percent 
disabling.  The 10 percent schedular evaluation was assigned 
based on the presence of chronic active otitis media on VA 
examination in July 1991.  However, medical evidence on file 
since 1991 is completely negative for evidence of recurrence 
of otitis media or suppuration associated therewith, and VA 
examination in August 1993, which was conducted by the same 
examiner who evaluated the veteran in July 1991, was negative 
for active otitis media.  The Board points out that although 
the veteran has claimed recent private and VA treatment for 
regular recurrence of otitis media, he has not identified the 
source of private treatment, and the VA facility referred to 
by the veteran responded in October 1994 that no records for 
the veteran were available.  In sum, the medical evidence on 
file at the time of the February 1994 rating decision 
demonstrated the absence of any continuance of active otitis 
media or associated suppurative process since 1991; the 
criteria for a compensable rating under 38 C.F.R. § 4.87a, 
Diagnostic Code 6200, were therefore clearly not met. 

Despite the veteran's unsubstantiated allegations as to a 
lack of improvement regarding the disability in question, 
material improvement in the veteran's bilateral otitis media 
disability is amply demonstrated subsequent to July 1991.  
The Board acknowledges the veteran's contention that he in 
fact continues to experience flare-ups of his otitis media, 
but notes that his statements are unsupported by the medical 
evidence of record.  In light of the medical evidence 
received since 1991 demonstrating the absence of active 
otitis media or continuance of the suppurative process, the 
Board concludes that restoration of the 10 percent rating for 
otitis media disability is not warranted. 


ORDER

Restoration of a 10 percent rating for otitis media 
disability is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


